United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2986
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Michael Dwayne Dunbar,                   * Southern District of Iowa.
                                         *
             Appellant.                  *       [UNPUBLISHED]
                                    ___________

                              Submitted: June 2, 2004
                                 Filed: June 8, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Dunbar (Dunbar) pled guilty to knowingly possessing a firearm
transported in interstate commerce after he had been convicted of a felony, in
violation of 18 U.S.C. § 922(g)(1); the district court1 found that he was subject to the
Armed Career Criminal Act, 18 U.S.C. § 924(e), and sentenced him to 180 months
imprisonment (15 years is the mandatory minimum) and 5 years supervised release.
On appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Dunbar should not have been sentenced as an armed career criminal

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
because his prior robbery conviction was non-aggravated and thus not a predicate
offense. Dunbar has filed a pro se supplemental brief, in which he argues that he was
unable to take advantage of the plea agreement originally offered by the government
because of problems with his former counsel, and that he possessed a firearm out of
fear for his life.

       We agree with the district court that Dunbar’s robbery conviction was a violent
felony for purposes of section 924(e), see United States v. Leeper, 964 F.2d 751, 753
(8th Cir. 1992), and Dunbar therefore qualified as an armed career criminal. Further,
Dunbar does not have a remedy on direct appeal for the government’s withdrawal of
a plea agreement, see United States v. Wessels, 12 F.3d 746, 752-53 (8th Cir. 1993)
(defendant not entitled to relief based on government’s withdrawal of consent to
agreement, because either party may withdraw consent until bargain is accepted by
court), and his guilty plea forecloses any claim that he possessed the firearm in self-
defense, see United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001) (“valid guilty
plea waives all nonjurisdictional defects” (quoting Walker v. United States, 115 F.3d
603, 604 (8th Cir. 1997)).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the sentence.
                       ______________________________




                                         -2-